                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division


JAEVON NAKITA EVANS,

      Plaintiff,

V.                                           Civil Action No. 3:19CV498


DAVID HACKWORTH, ^ al.,

        Defendants.


                             MEMORANDUM OPINION


        Jaevon Nakita Evans, a Virginia inmate proceeding pro se filed

this civil action but failed to provide a statement of his claim.

By Memorandum Order entered on July 12, 2019, the Court directed

the Clerk to mail a 42 U.S.C. § 1983 complaint form to Evans and

ordered Evans to complete and return the form within fourteen (14)

days.

      On July 30, 2019, the United States Postal Service returned

the July 12, 2019 Memorandum Order marked, "RETURN TO SENDER" and

"NO   LONGER   AT   THIS   ADDRESS."   Since    that date,     Evans   has   not

contacted the Court to provide a current address.             Evans's failure

to contact the Court and provide a current address indicates his

lack of interest in prosecuting this action.              See Fed. R. Civ. P.

41(b).       Accordingly,     the   action    will   be   dismissed    without

prejudice.
    The Clerk is directed to send   a   copy of this Memorandum

Opinion to Evans.

     It is so ORDERED.


                                    /s/
              ^            Robert E. Payne
Date:          , 2019     Senior United States District Judge
Richmond, Virginia
